                    Case 8:19-cr-00089-PWG Document 125 Filed 05/28/21 Page 1 of 3
                              OFFICE OF THE FEDERAL PUBLIC DEFENDER
                                        DISTRICT OF MARYLAND
                                                NORTHERN DIVISION
                                                TOWER II, NINTH FLOOR
                                              100 SOUTH CHARLES STREET
                                           BALTIMORE, MARYLAND 21201-2705
                                                   TEL: (410) 962-3962
                                                   FAX: (410) 962-3976

JAMES WYDA
FEDERAL PUBLIC DEFENDER

                                                   May 28, 2021

         The Hon. Paul W. Grimm
         United States District Judge
         United States Courthouse
         6500 Cherrywood Lane
         Greenbelt, MD 20770

                  Re:     United States v. Bruce Ralph Sturtz
                          Crim. No. PWG-19-89

         Dear Judge Grimm:

                On May 25, 2021, the government filed a letter alerting the Court to the Fourth
         Circuit’s recent decision in United States v. Hardin, No. 19-4556, 2021 WL 2096368 (4th
         Cir. May 25, 2021). ECF No. 124. The government claims Hardin supports its view that
         Mr. Sturtz’s prior conviction for Maryland “third-degree sexual offense” requires application
         of the sentencing enhancement in 18 U.S.C. § 2252A(b)(2). But to the extent Hardin is
         relevant to this case at all, it actually supports the opposite conclusion.

                 The defendant in Hardin argued the district court erred by holding his prior
         Tennessee statutory-rape conviction triggered the enhanced mandatory minimum sentence
         under 18 U.S.C. § 2252A(b)(1). 2021 WL 2096368, at *1. That provision, like
         § 2252A(b)(2), applies when a defendant has previously been convicted “under the laws of
         any State relating to aggravated sexual abuse, sexual abuse, or abusive sexual conduct
         involving a minor or ward.” Under the Tennessee statute in Hardin, “‘Statutory rape is
         sexual penetration of a victim by the defendant or of the defendant by the victim when the
         victim is at least thirteen (13) but less than eighteen (18) years of age and the defendant is at
         least four (4) years older than the victim.’” 2021 WL 2096368, at *2 (quoting Tenn. Code
         Ann. § 39-13-506 (1993)).

                The Fourth Circuit noted that Title 18, Chapter 110, in which § 2252A(b)(1) appears,
         defines a “minor” as “‘any person under the age of eighteen years.’” Id. at *3 (quoting 18
         U.S.C. § 2256(1)). It further observed that under Fourth Circuit precedent, generic “abusive
         sexual conduct involving a minor” refers to “a ‘perpetrator’s physical or nonphysical misuse
         or maltreatment of a minor for a purpose associated with sexual gratification.’” Id. (quoting
         United States v. Colson, 683 F.3d 507, 510 (4th Cir. 2012)). And the court explained that the
         words “relating to” in § 2252A(b)(1) mean “to stand in some relation; to have bearing or
         concern; to pertain; refer; to bring into association with or connection with.” Id. at *4.
         Under the categorical approach, therefore, the question the Fourth Circuit had to decide was
         whether the “the most innocent conduct” proscribed by the Tennessee statute—i.e.,
         “consensual sex between a seventeen-year-old victim and a twenty-one-year-old
         defendant”—“stand[s] in some relation to a perpetrator’s physical or nonphysical misuse or
               Case 8:19-cr-00089-PWG Document 125 Filed 05/28/21 Page 2 of 3



The Hon. Paul W. Grimm
United States v. Bruce Ralph Sturtz, Crim. No. PWG-19-89
May 28, 2021
Page 2


       maltreatment of a person under the age of eighteen for a purpose associated with sexual
       gratification.” Id. at *2, 5.

               The Fourth Circuit answered that question in the affirmative, for three reasons. First,
       a violation of the Tennessee statute always “involves a person under the age of eighteen,” as
       required by the federal generic offense. Id. at *5. Second, all conduct prohibited by the
       Tennessee statute relates to physical misuse or maltreatment “for a purpose associated with
       sexual gratification,” since “sexual gratification is necessarily bound up in . . . sexual
       penetration.” Id. at *5 & n.9. And third, sexual penetration of someone who is legally
       incapable of consenting—as is the case with a statutory-rape victim—necessarily constitutes
       “misuse or maltreatment” of that person. Id. at *5.

               Although it is unclear from the government’s supplemental sentencing letter, the
       government’s reliance on Hardin presumably rests on the following chain of reasoning:
       (1) like the Tennessee statutory-rape statute, Md. Code Ann., Crim. Law § 464B(a)(3)
       prohibits specified sexual acts with another person who is under a certain age, if the
       defendant is at least four years older; (2) Mr. Sturtz was convicted under subsection (a)(3) of
       § 464B, rather than some other subsection; and therefore (3) his statute of conviction
       categorically relates to “abusive sexual conduct involving a minor” for the same reasons as
       the statute in Hardin.

              There are two problems with this argument.

               First, as Mr. Sturtz explained in his sentencing memorandum, see ECF No. 91 at 33-
       34, the Maryland Court of Appeals has definitively held § 464B is indivisible. Biggus v.
       State, 593 A.2d 1060, 1062-64 (1991). The government’s sentencing memorandum provided
       no reason to conclude Biggus is no longer good law. See ECF No. 98 at 7-11. As a result,
       this Court must decide whether § 464B as a whole categorically relates to a generic
       § 2252A(b)(2) predicate. Hardin does not speak to this issue.

               Second, even if § 464B is divisible, and even assuming Mr. Sturtz was convicted
       under § 464B(a)(3), the statute differs in a crucial respect from the Tennessee statutory-rape
       statute in Hardin. Section 464B prohibits “sexual contact” under six enumerated
       circumstances, with “sexual contact” defined as the intentional touching of the victim or
       defendant “for the purposes of sexual arousal or gratification or for abuse of either party.”
       Md. Code Ann., Crim. Law § 461(f) (1992) (emphasis added). But under the Tennessee
       statute, no violation occurs if a defendant acts for a purpose other than sexual gratification,
       such as “abuse” of the victim. The Fourth Circuit went out of its way to make this point in
       Hardin. After concluding the Tennessee statute meets § 2252A(b)(1)’s “sexual gratification”
       requirement, the court dropped the following footnote: “It cannot be contested that
       Tennessee statutory rape is ‘for a purpose associated with sexual gratification.’ . . . Hardin
       does not argue, nor could he, that Tennessee statutory rape is committed for some purpose
       other than one associated with sexual gratification.” 2021 WL 2096368, at *5 n.9.
               Case 8:19-cr-00089-PWG Document 125 Filed 05/28/21 Page 3 of 3



The Hon. Paul W. Grimm
United States v. Bruce Ralph Sturtz, Crim. No. PWG-19-89
May 28, 2021
Page 3



               Hardin did not say expressly that if an offense can be committed for a purpose other
       than sexual gratification, then it does not relate to “abusive sexual conduct involving a
       minor.” But the opinion’s inclusion of footnote nine suggests, at the least, that the Fourth
       Circuit considers a defendant’s purpose relevant to whether a prior conviction qualifies as a
       § 2252A(b)(1) predicate. And that is so even though § 2252A(b)(1) uses the “expansive term
       ‘relating to,’” which does not require a “perfect” “match” between the statute of conviction
       and a federal generic offense. Id. at *4.

               Thus Hardin confirms that Mr. Sturtz’s prior conviction does not qualify for the
       § 2252A(b)(2) enhancement. A § 464B violation committed “for the purpose[] of . . . abuse”
       has no connection to sexual gratification—the “central element” of the § 2252A(b)(2)
       generic offenses, Larios-Reyes v. Lynch, 843 F.3d 146, 160 (4th Cir. 2016). In Dillsworth v.
       State, 503 A.2d 734, 735 (Md. Ct. Spec. App. 1986), for example, the Maryland Court of
       Special Appeals affirmed a conviction under § 464B’s “for abuse” prong where the
       defendant went to his ex-girlfriend’s house, “started yelling at [her] for not picking the kids
       up,” and “began kicking and striking her.” The defendant told the ex-girlfriend “‘that if
       [she] wanted to f—k around he would rip [her] vagina out,’” and he then “‘put his hand
       inside [her] and started to pull and tear at [her],’” causing “a six centimeter-long, one
       centimeter-deep laceration inside the vagina.” Id. As the defendant himself argued, “there
       was no evidence that the alleged acts involved an effort for sexual arousal or gratification.”
       Id. at 736. The most natural way to describe his conduct is as a generic assault—a “physical
       attack” on the victim, id. at 736, growing out of a soured relationship between former
       romantic partners who got into an argument. Indeed, the defendant in Dillsworth was also
       charged with assault with intent to maim and assault and battery, based on the same events.
       Id. at 735. Prosecutors were able to tack on the “third-degree sexual offense” charge only
       because of the happenstance that one part of the victim’s body injured by the defendant’s
       assault was her vagina.

               As Dillsworth makes clear, a third-degree sexual offense committed “for abuse” does
       not even “stand in some relation to” sexual contact committed for the purpose of sexual
       gratification. Hardin, 2021 WL 2096368, at *5.

                                                  Respectfully,

                                                      /s/

                                                  James Wyda
                                                  Federal Public Defender

      JW:sdf
      ccs: AUSA Leah Grossi
           AUSA Joseph Baldwin
